Title: To John Adams from Jabez Bowen, 21 March 1800
From: Bowen, Jabez
To: Adams, John



Sir.
Providence March 21st 1800

William Allen Esqr. who was a Major in the Rhode Island Regiment in the Revolutinary War, a Brave Officer and a worthy Citizen, solicits the Appointment of Stamp Master for the United States. He possesses a handsome property and has a Commission as a Brigadier in the Militia of this State.
If it should be consistent with your other Arrangments your Appointing him to that Office will much Oblige Your Excellencyes Most Obedient and verry Humb Servant.
Jabez Bowen